Citation Nr: 1519354	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2009, the Veteran testified before the Board at a hearing at the RO. 

This appeal was previously before the Board in October 2009, at which time it was remanded to obtain Social Security Administration (SSA) records and to afford the Veteran another VA examination.  In July 2011, following the noted development, the Board denied a rating greater than 50 percent for PTSD and remanded a claim for a TDIU. 

The Veteran subsequently appealed the denial of his claim for a higher rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal submitted to the Court a Joint Motion for Partial Remand which was granted in an Order issued in August 2012.  

In June 2013, the Board denied the Veteran's claim for a rating greater than 50 percent for PTSD.  The Veteran again appealed the denial of his claim to the Court. The parties to the appeal submitted to the Court a Joint Motion for Remand which was granted in an Order issued in December 2013.  The case was thereafter returned to the Board. 

The appeal was remanded again in July 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is required.

The Veteran is not receiving treatment for his PTSD.  During a VA examination in October 2012, the Veteran reported to the examiner that he could not be employed due to his inability to use power tools secondary to his arthritis.  He did not identify his PTSD symptoms as hindering his employability.  The examiner noted that it appeared the Veteran was experiencing mild trauma-related symptoms that would not preclude his ability to secure or maintain substantially gainful employment.  She commented that the Veteran suffered from occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress. 

In a March 2014 statement, the Veteran's girlfriend, L.W., noted the Veteran as being very sensitive and defensive and that she did not think he could function with someone telling him what he needed to do or how he needed to do it.  Additionally, L.W. commented that the Veteran spent most of his time alone and that he had no family or friends that he associated with other than her.  Furthermore, L.W. reported that the Veteran rarely went out and that when she did take him with her to play bingo, the Veteran would sit off to the side and not associate with anyone. 

In his March 2014 individual unemployability assessment, Mr. Barchi discussed the Veteran's personal and medical history with regard to PTSD, the Veteran's reported symptoms associated with the disorder, as well as various reports of VA PTSD examinations.  Of note, Mr. Barchi reported that the Veteran had made a good faith effort to support himself over the years but that he managed to work competitively only until his mid-50s, ". . . when it became very clear that he was no longer able to cope with the normal stresses of work life due to his worsening PTSD and emotional decompensation."  Mr. Barchi opined that if the Veteran had felt he could also take on the added stresses of daily full time competitive work he would do so. 

Mr. Barchi ultimately concluded:

I opine that [the Veteran's] PTSD symptoms have been credible, numerous, persistent and severe. Based on my interview with him, I think he would have kept working after 2000 (age 53)-despite his arthritis and other physical issues-if it were not for his worsening PTSD symptoms. 

In conclusion, I opine that it is at least as likely as not that [the Veteran's] PTSD condition-independently of his other physical limitations-prevents him from securing or following a substantially gainful occupation.

The statement from the Veteran's girlfriend and Mr. Barchi's vocational assessment are evidence favorable to the Veteran's claims.  The evidence conflicts with the above noted findings associated with the VA examination from 2012.  

The Board remanded for an additional VA examination, which was conducted in September 2014.  The Board notes that the Veteran, through his representative, argued in an October 2014 letter that the examination was insufficient as it did not consider or discuss Mr. Barchi's report.  The Veteran submitted an additional statement from Mr. Barchi in November 2014, also indicating that the September 2014 VA examination report was insufficient.  The Board agrees.  The Board also finds that there is evidence, in the form of VA treatment records associated with Virtual VA in January 2015, indicating that in a May 2014 VA treatment record, the Veteran reported that he was working as a carpenter and that he had no depression.  Obviously, this is directly contrary to other evidence of record.  Thus, taking all of this into account, the Board finds that an addendum or additional VA examination, if necessary, should be afforded the Veteran.

Additionally, the Board notes that employment information from ARA (returned as undeliverable) and IHOP (the form was returned blank) was not received by the AMC.  These requests must be sent again to these past employers of the Veteran.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folders any available VA treatment records dated since January 2015. 

2.  Request information from IHOP and ARA concerning the Veteran's employment history.

3.  After completion of the above, the RO/AMC should obtain an additional opinion from the September 2014 examiner.  If deemed necessary by the examiner, or if the September 2014 examiner is not available, the Veteran should be scheduled for a VA psychiatric examination.

The claims folders and the Veteran's electronic records must be made available to the examiner for review of the case.  It is important for the examiner to review the Board's discussion of the Veteran's claim, as noted in the above remand narrative.  The examiner should also review, in particular, those tabbed documents in the claims folders to include those reports of VA examinations conducted in May 2000, May 2002, January 2007, June 2008, May 2010, and October 2012.  The examiner should also review an August 2003 report of psychiatric examination associated with the Veteran's claim for disability benefits with the Social Security Administration.  (See Volume #3 of the claims folders.) 

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for pertinent psychiatric disorders. 

The examiner should also opine as to whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD. Consideration should also be given to any additional psychiatric disabilities identified on examination which are found to be related to service. 

In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, work experience, and the disabling effects of his service-connected PTSD on his ability to obtain or maintain substantially gainful employment.  In doing so, the examiner should consider the March 2014 and November 2014 reports of individual unemployability assessment from Carl E. Barchi, M.Ed., CDMS (certified disability management specialist). (See Volume #3 of the claims folders.) 

If the examiner does not find the Veteran's reports of his current level of psychiatric disability credible, a specific finding to that effect should be noted in the examination report.

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate. Thereafter, re-adjudicate the issue for a higher rating for service-connected PTSD as well as the claim for a TDIU on appeal.  If the benefit sought is denied, the Veteran and his attorney must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


